Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Nyre on 08/25/2022.
Allowable Subject Matter
Claim 1-5 and 7-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Watanabe (20150164480) which discloses a majority of the elements of claim 1 including a processor configured to generate a qualitative tissue elasticity map (at least fig. 15) of the target tissue based on received echo signals and generate a quantitative tissue elasticity map (at least fig. 2) the target tissue based on time-of-flight of the received echo signals and determine a boundary of a region of increased stiffness within the target tissue by combining boundaries between distinct region in the qualitative tissue elasticity map with the quantitative tissue elasticity map (at least fig. 16). Watanabe fails to explicitly teach wherein the qualitative tissue elasticity map comprises a shear wave decorrelation reconstruction map embodying correlation values between displacement amplitudes of the shear wave measured at two-laterally spaced-points within the target tissue relative to correlation values derived from comparable laterally-spaced points in a correlation reference map. While there is prior art which discloses averaging shear wave velocities from two different excitations Carlini (20170340310) to determine stiffness and additional prior art that teaches correlating shear wave velocity to measurement of healthy/diseased tissue states Hollender (20180296189), there is no disclosure in either reference that such averaging or correlating results in a shear wave decorrelation reconstruction map embodying correlation values relative to correlation values derived from comparable laterally-spaced points in a correlation reference map. For at least these reasons, the combination of elements distinguishes from the prior art collectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793